DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 9-27-21 is acknowledged. Currently, claims 1-7 are pending. Claim 5 is currently amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (2016/0059500).
Regarding claim 1, Hosokawa et al. discloses a method for impregnating a fibrous preform 5 by injection or infusion, comprising steps of:
Providing a mold 1 having at least two portions 2, 3, said mold presenting at least one inlet orifice 12 and at least one vent orifice 15 placed on opposite sides of the mold;

Placing at least one thermo-expandable seal 14 in at least one passage formed between an inside wall of the mold and the fibrous preform, said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice;
Closing the mold;
Heating the mold so that the thermos-expandable seal expands and shuts off said passage; and
Impregnating the fibrous preform with an impregnation material (see fig. 5-7 and claim 6).
Regarding claim 2, Hosokawa et al. discloses wherein the thermo-expandable seal is placed so that it extends in the mold over substantially the entire length of the fibrous preform between said opposite sides of the mold (see fig. 6-7).
Regarding claim 6, Hosokawa et al. discloses wherein the impregnation material is a resin (see claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (2016/0059500).
Regarding claim 3, Hosokawa et al. does not teach wherein prior to the heating step, the area of the cross-section of the thermo-expandable seal is substantially equal to half the area of the cross-section of the passage once the mold is closed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative size of the thermos-expandable seal to the passage since there is no evidence of criticality of the claimed cross-section area for producing unexpected results. 
Regarding claim 4, Hosokawa et al. does not tach wherein the thermos-expandable seal presents a coefficient of expansion lying in the range 50% to 60% and an expansion temperature greater than 60 degree Celsius. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coefficient of expansion and expansion temperature since Hosokawa et al. teaches the material and the configuration of the expansive body 14 is not particularly limited as long as it has a greater thermal expansion coefficient than the material of the molds (see para 64).
Regarding claim 5, Hosokawa et al. does not teach wherein the thermo-expandable seal presents a degradation temperature higher than a working temperature of the impregnation material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermo-expandable seal material that presents a higher degradation temperature than a working temperature of the impregnation material since Hosokawa et al. teaches that the material is not particularly limited and materials with high degradation temperature such as silicon rubber is preferable (para 64).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. as applied to claim 1 above, and further in view of Graf et al. (2015/0343717).

Impregnating a fibrous preform in accordance with the method according to claim 1 for impregnating a fibrous preform, thereby obtaining a reinforced raw matrix (claims 1, 6, fig. 6-7).
Hosokawa et al. does not teach machining at least a portion of the reinforced raw matrix that was in contact with the thermo-expandable seal during impregnation. However, Graf et al. teaches machining at least a portion of the reinforced raw matrix that was in contact with the thermos-expandable seal during impregnation (see fig. 1, 4-6, para 4, 6, 28, 32, 60-62, 71-72, 85 claim 6, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosokawa et al. with the teaching of Graf et al. in order to obtain a reinforced raw matrix with a smooth surface.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742